DETAILED ACTION
This office action is a response to a communication made on 02/23/2021.
Claims 21-40 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 8-10, filed 02/23/2021, applicant argues that, “Raja fails to cure the deficiencies of Zlowodzki and Nguyen whether considered separately or in combination with Zlowodzki and Nguyen of the second level of access to limit restricting the external user from at least: following in the enterprise social networking system one or more designated people who canbe followed according to the first level of access, seeing the internal community, accessing an internal user profile” recited in claim 21.
Examiner: Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Rajakarunanayake discloses the second level of access to limit restricting the external user from at least: following in the enterprise social networking system one or more designated people who can be followed according to the first level of access because such access rights allow the member to establish selective, restricted and/or tiered access rights and views—for other members of the social/group as well as non-members—to all or some of the member's social devices and resources, see ¶0064, a user may also selectively provide or disable one or more of the access views 1210 (e.g., to restrict content access or offered capabilities) to a group/member 1217, sub-group 1218, SNET 1219, guest 1220 (i.e. external user), visitor (including the general public) 1221 in order to establish a desired degree of anonymity or restricted access, see ¶0093. 

Rajakaruunanayake further teaches accessing an internal user profile permissions and/or privacy settings that control and restrict who or what may access the member's profile(s) information, see ¶0037,  a member of a social circle controls different access levels to both personal information (which may be included in a user profile) and associated device profiles and capabilities, see ¶0064.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-26, 28-30, 32-33, 35-37, and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zlowodzki (US 2011/0004927) in view of, Nguyen et al. (US 2007/0245002A1), hereinafter “Nguyen”, and further in view of Rajakarunanayake et al.  (US 2013/0091280), hereinafter “Rajakarunanayake”.

With respect to claim 21, Zlowodzki discloses an enterprise social networking system (fig.6, 640) for providing restricted communities comprising internal communities for collaboration with users inside of an organization (see Fig. 4, see ¶0030) and external communities for collaboration with users outside of an organization (Fig.1, step 110, ¶0041, i.e. the external communities are organized in a hierarchical manner and access rights to information are granted based on the membership to an 
a database system implemented using a server system comprising one or more hardware processors (¶0036, i.e. member database is stored on a server of the website, ¶0050, one or more processo The computer system 500 includes any number of processors) ” the database system configurable to cause:
identifying a first user associated with a computing device (Fig.5,  510 “user input/output device”) as one of a set of internal users who are inside of a first organization and are members of an internal community maintained on behalf of the first organization using a database (¶0022, i.e. the electronic community (i.e. internal community) has further established at least one public area in which information access is available to all registered users of the electronic community, ¶0033, i.e. a main electronic community public area where any user may post and access information, ¶0037, i.e. the member does not need to verify himself as a member of that particular community again since this information is stored in a user profile in a website user database, ¶0039, i.e. The main electronic community is a website called showyourcase.com, which is a case discussion forum);
providing, to the computing device, a first level of access to the internal community responsive to identifying the first user as one of the set of internal users (¶0025, ¶0037 and ¶0039, i.e. the electronic community has further established at least one public area in which information access is available to all registered users of the electronic community, the member does not need to verify himself as a member of that particular community again since this information is stored in a user profile in a website user database,  and the main electronic community is a website called showyourcase.com, which is a case discussion forum);

identifying the first user as member of an external community maintained on behalf of the first organization using a database (Fig. 1, step 110, ¶0034, i.e. the website enables the website user (i.e. first user as a member of the external communality)  to verify himself as a member of the external community), the external community membership further comprising an external user who is outside of the first organization (see Fig. 4, ¶0032, i.e. Logging on to the database of the external community from an outside website gives users the option to verify themselves as members of that external community); and
providing, to the computing device (502 “client device”), a second level of access to the external community responsive to identifying the first user as a member of the external community ( Fig. 1, step 110, ¶0034, i.e. the website enables the website user (i.e. first user as a member of the external communality)  to verify (i.e. second level of access) himself as a member of the external community), the second level of access permitting the computing device to access second files stored in a database in association with the external community (¶0030, i.e. access to information and/or certain functions in a 
identifying the first level of access and the second level of access using one or more data objects in a database (¶0042, “network structure of external communities in a multi-level hierarchical system, in accordance with an embodiment of the present invention. In the present example, a 1st level network, a Medical network 301, comprises multiple lower level networks. A 2nd level network, an orthopedic network 303…” ¶0033, “with permission from the external community, an electronic connection from the website is then established with a member database of the external community that comprises at least a username or other unique identifier,” wherein member database are data objects in a database).

However, Zlowodzki remain silent on the second level of access being restricted with respect to the first level of access, the second level of access to limit restricting the external user from at least: following in the enterprise social networking system one or more designated people who can be followed according to the first level of access, seeing the internal community, accessing the first files, creating a community, and accessing an internal user profile.

Nguyen discloses the second level of access being restricted with respect to the first level of access (¶0037, i.e. the manager of the community who has a first level of access and manager can restrict all subcommunities and users (i.e. wherein second level of access being restricted) within the subcommunities), the second level of access to limit restricting the external user from at least: accessing the first files (¶0037-¶0038, i.e. Managers assign Attributes to the Subcommunity (see FIG. 6) and also restrict their uses, which restrict all subcommunities and users within the subcommunities. In FIG. 1, for example, Attribute A 104, Attribute B 105 and Attribute C 106 are all assigned to Community 1 101. The Manager of Community 1 elects to assign only Attribute A 104 and Attribute C 106 to Subcommunity 1.1, which means that all Users of Subcommunity 1.1 only have access to see Attribute A and Attribute C, whereas Users of Community 1 can view Attributes A, B or C (i.e. wherein attributes representing the data files which reading as accessing the first files, see ¶0042), unless they are otherwise restricted by the Manager of Community 1), creating a community (¶0015, i.e. i.e. users are restricted to create a community, however; business managers to create, delete, control and modify a virtual community with subcommunities embedded within such virtual community, and in turn control access of the data by the users within the community or subcommunities through the control of data views and data scopes across disparate databases). 

Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Zlowodzki’s invention with the second level of access to limit restricting the external user from at least following: : accessing the first files and creating a community of Nguyen, in order to create, delete, control and modify a virtual community, with subcommunities embedded within such virtual community, and in turn control access of the data by the users within the community or subcommunities dynamically and iteratively (Nguyen).

However, Zlowodzki in view of Nguyen remain silent on the second level of access to limit restricting the external user from at least: following in the enterprise social networking system one or more designated people who can be followed according to the first level of access, seeing the internal community, accessing an internal user profile.

Rajakarunanayake discloses the second level of access to limit restricting the external user from at least: following in the enterprise social networking system one or more designated people who can be followed according to the first level of access (¶0064, i.e. Such access rights allow the member to establish selective, restricted and/or tiered access rights and views—for other members of the social/group as well as non-members—to all or some of the member's social devices and resources, see ¶0093), seeing the internal community (¶0037, i.e. visibility of specified user information may be limited to users/devices in a SNET(s), ¶0093), accessing an internal user profile (¶0037, i.e. permissions and/or privacy settings that control and restrict who or what may access the member's profile(s) information, ¶0064, i.e. a member of a social circle controls different access levels to both personal information (which may be included in a user profile) and associated device profiles and capabilities).

Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Zlowodzki’s invention with restricting the external user from at least: following in the enterprise social networking system one or more designated people who can be followed according to the first level of access, seeing the internal community, accessing an internal user profile of Rajakarunanayake, in order to exercise maximum flexibility and individual control at all levels of communities (Rajakarunanayake).



For claim 35, it is a method claim corresponding to the system of claim 1. Therefore claim 35 is rejected under the same ground as claim 1.

With respect to claims 22, 29 and 36, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake discloses the enterprise social networking system of claim 21, the second level of access further restricting the external user from one or more of: accessing the first forum, being a community owner, following people, seeing a public forum, seeing a public or moderated community, seeing a public file, seeing or searching a company directory, finding people, seeing recommended content or people, accessing profiles menu (Zlowodzki, ¶0030, i.e. limit access to information and/or certain functions in a website, electronic discussion forum or other type of electronic community based on membership in an external community, ¶0031, i.e. a user may post a question on a website and limit (i.e. restrict)  the access to the question to a specific external community, for example, without limitation, Orthopedic Trauma Association members, and know that this question will only be visible to users (i.e. visibility of the internal community) that have verified themselves as members of this group, ¶0037, i.e. the website may only enable registered users who are not members of external communities to access certain limited functions on the website such as, but not limited to, viewing limited areas and viewing and posting in public areas, ¶0036).

With respect to claims 23, 30 and 37, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake discloses the enterprise social networking system of claim 21, the second level of access further permitting the external user to perform one or more of: collaborating fully as a member 

With respect to claims 25, 32 and 39, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake discloses the enterprise social networking system of claim 21, wherein the internal community is associated with an internal network restricted to users inside of a domain of the first organization (Zlowodzki, see ¶0030 and ¶0037), and the external community is associated with an external network open to users outside of a domain of the first organization (Zlowodzki, ¶0024, i.e. at least one unique identifier associated with a membership in the external community for verifying the membership in the external electronic community, ¶0030-¶0031, i.e. External communities in preferred embodiments are primarily professional organizations that have member databases that comprise a username and a password for each of the members that the members use to access their own organizations' websites and other material).

With respect to claims 26, 33 and 40, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake discloses the enterprise social networking system of claim 21, wherein the first level of access further permits the computing device to: follow one or more of the first files, and share one or more of the first files (Zlowodzki, see ¶0047). 


s 24, 31 and 38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zlowodzki (US 2011/0004927) in view of  Nguyen in view of Rajakarunanayake, and further in view of Aly Assal et al. (US7853881), hereinafter, “AlyAssal”.


With respect to claims 24, 31 and 38, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake discloses the enterprise social networking system of claim 21, the database system further configurable to cause:
providing one or more indicators for display at the computing device in a user interface associated with the external community (Zlowodzki, see ¶0033-¶0034), however, Zlowdzki in view of Nguyen, and further in view of Rajakarunanayake remain silent on the one or more indicators comprising an alert indicating the presence of the external user.

Aly Assal discloses the one or more indicators comprising an alert indicating the presence of the external user (Fig. 12 b, step 1232Col-13, II. 36-37, i.e. the interactor server is notified by the interactor process that there is a guest (i.e. external user) login request by the user).

Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Zlowodzki’s invention with an alert indicating the presence of the external user of Aly Assal, in order to view what other users that are in the same interactor zone are viewing (privacy permitting), and to be able to interact with them using the interactor applications and GUI (Aly Assal).

s 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zlowodzki in view of Nguyen in view of Rajakarunanayake, and further in view of Spivack et al. (US 2012/0227077), hereinafter “Spivack”.

With respect to claims 27 and 34, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake discloses the enterprise social networking system of claim 21, however, Zlowodzki in view of Nguyen, and further in view of Rajakarunanayake remain silent on wherein the internal community is accessible to the computing device at a first network address comprising first branding information identifying the first organization by a first brand, and the external community is accessible to the computing device at a second network address comprising second branding information identifying a second organization by a second brand.
Spivack discloses wherein the internal community is accessible to the computing device at a first network address comprising first branding information identifying the first organization by a first brand, and the external community is accessible to the computing device at a second network address comprising second branding information identifying a second organization by a second brand (¶0063, i.e. the branding database 116 stores elements of identity (i.e. first organization and second organization by different brand), such as logo and name and color scheme, provided by a licensee desiring to distribute a branded newsreader application, ¶0111).
Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Zlowodzki’s  invention with wherein the internal community is accessible to the computing device at a first network address comprising first branding information identifying the first organization by a first brand, and the external community is accessible to the computing device at a second network address comprising second branding information identifying a second organization by a second brand of Spivack. The combination would allow to navigation among streams and frames can be used to develop .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458